Citation Nr: 0508158	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  01-07 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
death of the appellant's spouse.  

2.  Whether the appellant has legal entitlement to accrued 
benefits.  

3.  Basic eligibility for Department of Veterans Affairs (VA) 
non-service connected pension benefits.  

4.  Whether the appellant has legal entitlement to 
Eligibility for Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A. Chapter 35.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The appellant's spouse served on active duty from January 8, 
1996 to January 23, 1996.  

This appeal arises from a November 2000 rating decision and a 
January 2001 administrative determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

The claims were remanded by the Board of Veterans' Appeals 
(Board) in April 2003 to provide notice to the appellant of 
the VCAA.  The veteran was properly notified and the claims 
were returned to the Board.  The claims were again remanded 
to afford the appellant an opportunity to have hearing before 
a Veterans' Law Judge.  A hearing was scheduled and the 
appellant failed to appear.  The Court in Stegall v. West, 
11  Vet. App. 268 (1998) held that a remand by the Board 
confers on the veteran as a matter of law, the right to 
compliance with the remand orders.  It imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  The Board has reviewed the claims folder and 
determined the actions ordered by the Board have been 
completed to the extent possible and the claims are now ready 
for further appellate review.  


FINDINGS OF FACT

1.  The appellant's spouse served on active duty for a period 
of only 15 days, from January 8, 1996 to January 23, 1996.  

2.  The appellant's spouse died on August [redacted], 1998.  

3.  The cause of death was a drug overdose.  

4.  A service connected disability did not cause or 
contribute to the death of the appellant's spouse.  

5.  The appellant's spouse did not have a pending claim for 
VA benefits at the time of her death and there were no VA a 
benefits due and unpaid to the her.  The appellant did not 
file a claim for accrued benefits within one year of the date 
of her death.  

6.  The appellant's spouse did not have a permanent and total 
service-connected disability, a permanent and total service-
connected disability was not in existence at the date of the 
her death, and she did not die as a result of a service-
connected disability.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the death of the 
appellant's spouse is not warranted.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2004).  

2.  The appellant's claim for entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2004).  

3.  The appellant's spouse did not meet the minimum statutory 
criteria for recognized active military service for purposes 
of eligibility for VA non-service connected pension benefits.  
38 U.S.C.A. §§ 1521, 1541 (West 2002).  

4.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35 is not established.  38 U.S.C.A. 
§ 3501 (West 2002); 38 C.F.R. § 3.807 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

As to the appellant's claim for service connection for the 
cause of his spouse's death, the appellant was not notified 
of the provisions of the VCAA prior to the November 2000 
rating decision which denied the claim.  In April 2003 the 
Board remanded the claim and ordered the appellant be 
properly notified of the provisions of the VCAA.  VA issued a 
letter to the appellant in July 2003 which informed him of 
VCAA.  In May 2004 the claim was readjudicated the appellant 
was issued a supplemental statement of the case.  Any defect 
in notifying the appellant has been cured.  

The appellant is also seeking legal entitlement to accrued VA 
benefits, pension, and educational benefits under Chapter 35.  
The United States Court of Appeals for Veterans Claims in 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001), held that the 
enactment of the VCAA does not affect matters on appeal when 
the question is one limited to statutory interpretation 
(apparently this means purely legal questions).  See also 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. 
Principi, 16 Vet. App. 129 (2002).  For that reason the 
provisions of the VCAA are not applicable to the appellant's 
claims for accrued benefits, pension, and educational 
benefits under Chapter 35.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  The death of a veteran will 
be considered as having been due to service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Except as provided in §§ 3.1001 and 3.1008, where death 
occurred on or after December 1, 1962, periodic monetary 
benefits (other than insurance and service members' 
indemnity) authorized under laws administered by VA, to which 
a payee was entitled at his death under existing ratings or 
decision, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement as provided in 
38 C.F.R. § 3.500(g) will, upon the death of such person, be 
paid as follows: (1) Upon the death of the veteran to the 
living person first listed as follows:(i) His or her spouse; 
(ii) His or her children (in equal shares); (iii) His or her 
dependent parents (in equal shares) or the surviving parent.  
(2) Upon the death of a surviving spouse or remarried 
surviving spouse, to the veteran's children.  (3) Upon the 
death of a child, to the surviving children of the veteran 
entitled to death pension, compensation, or dependency and 
indemnity compensation.  (4) In all other cases, only so much 
of the accrued benefit may be paid as may be necessary to 
reimburse the person who bore the expense of last sickness or 
burial.  38 C.F.R. § 3.1000 (2004).  

Applications for accrued benefits must be filed within one 
year after the date of death.  If a claimant's application is 
incomplete at the time it is originally submitted, the 
Secretary shall notify the claimant of the evidence necessary 
to complete the application.  If such evidence is not 
received within one year from the date of such notification, 
no accrued benefits may be paid.  38 U.S.C.A. § 5121(c) (West 
2002); 38 C.F.R. § 3.1000 (2004).  

Pension is payable to a veteran who served for ninety days or 
more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities not 
the result of his own willful misconduct.  38 U.S.C.A. § 1521 
(West 2002).  

The Secretary shall pay to the surviving spouse of each 
veteran of a period of war who met the service requirements 
prescribed in section 1521(j) to his title, or who at the 
time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability, pension at the rate prescribed by this section.  
38 U.S.C.A. § 1541 (West 2002).  

For the purpose of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, the child, the spouse, or surviving 
spouse of a veteran will have basic eligibility if the 
veteran was discharged from service under conditions other 
than dishonorable, or died in service; and has a permanent 
total service-connected disability, or a permanent total 
service-connected disability was in existence at the date of 
the veteran's death, or the veteran died as a result of a 
service-connected disability.  38 U.S.C.A. § 3501 (West 
2002); 38 C.F.R. § 3.807 (2004).  

Factual Background.  In August 1995 no abnormalities were 
noted on service enlistment examination.  When the 
appellant's spouse entered the service on January 8, 1996 
physical inspection revealed no additional defects.  Four 
days later on January 12, 1996 she complained of being dizzy 
and weak for the 24 hours.  She then reported being 
hospitalized for two days the previous week for exhaustion 
and dehydration.  The impression was she had viral symptoms.  
On January 17, 1996 the veteran signed a form waiving a 
medical examination for separation from active duty.  

The DD 214 indicates she served on active duty from January 
8, 1996 to January 23, 1996.  The reason for separation was 
physical condition with no disability.  

The claims folder does not include any claims or 
communications from the appellant's spouse to VA.  

The Certificate of Death reveals she died on August [redacted], 1998.  
The cause of death is listed as a drug overdose due to 
combined toxicity of methadone and tricyclic antidepressants.  
She died at her residence.  An autopsy was performed dated on 
August 30, 1998.  A toxicology screening was positive for 
methadone and amitriptyline plus nortriptyline.  The autopsy 
report listed the cause of death as a drug overdose.  The 
death was investigated by the Winter Springs Florida Police 
Department and the Seminole County Medical Examiner.  Reports 
of their findings are in the claims folder and are consistent 
with the cause of death listed on the Certificate of Death.  

The appellant filed his claim for service connection for the 
cause of his spouse's death, accrued benefits, pension and 
educational assistance on September 21, 2000.  

Analysis.  

Service Connection for the Cause of Death of the Appellant's 
Spouse

There is no question as to the cause of the death of the 
veteran's spouse.  The investigation reports of the 
authorities and the autopsy report conclusively stated the 
cause of death was a drug overdose.  

During her lifetime the appellant's spouse never filed a 
claim for service connection for any disability.  A review of 
the service medical records reveals only that she had a viral 
infection in service.  There is no medical evidence of any 
disability incurred in service.  The preponderance of the 
evidence is against the claim for service connection for the 
cause of death of the appellant's spouse not warranted.  
38 C.F.R. § 3.312 (2004).  

Accrued Benefits

Accrued benefits are only those to which an individual was 
entitled at death under existing ratings and decisions, or 
those based on evidence in the file at date of death and due 
and unpaid.  The "individual," at least in this case, is the 
appellant's spouse.  Jones v. West, 136 F.3d 1296, 1299 (Fed, 
Cir. 1998), cert. denied, 525 U.S. 834 (1998).  The appellant 
is only eligible for accrued benefits to which the his spouse 
was entitled at the date of her death.  

The Board has concluded there were no claims pending on the 
date of her death.  The claims folder does not include any 
communications from the appellant's spouse during her 
lifetime.  There is no evidence she ever filed a claim for VA 
benefits.  

In addition, there was no application for accrued benefits 
received within one year of the date of her death.  She died 
on August [redacted], 1998.  The appellant's claim was not received 
until September 2000, more than one year after her death.  

The appellant's claim for accrued benefits is "derivative of" 
the claims of the his spouse and, by statute, the appellant 
takes her claims as they stood on the date of her death.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  As 
there were no pending claims and a timely claim for accrued 
benefits was not received.  The appellant has no legal 
entitlement to accrued benefits.  38 U.S.C.A. § 5121(c)(West 
2002); 38 C.F.R. § 3.1000 (2004).  

Basic Eligibility for Non-service Connected Pension

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2004).  

In order to qualify for VA benefits, a claimant must 
demonstrate that he or the veteran in whose name he seeks 
benefits had basic eligibility for the benefits claimed.  

The statute and regulations specifically limit eligibility 
for non-service connected pension to those veterans of a 
period of war who served for ninety day or more.  38 U.S.C.A. 
§ 1541 (West 2002); 38 C.F.R. § 3.3 (2004).  For a surviving 
spouse to receive death pension their spouse must have 
qualifying service as defined by the regulation.  The 
appellant's spouse served for a period of only 15 days.  
Therefore, she did not have qualifying service for non-
service connected death pension.  

The Board has relied on the dates of service noted on the 
Form DD 214 as set out by the service department.  The 
findings of the service department are binding on VA.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  

The appellant has not presented any evidence which would 
support a conclusion his spouse had other verified service, 
which would be qualifying service for non-service connected 
pension benefits.  For that reason the appellant lacks legal 
entitlement to pension benefits.  

Dependents' Educational Assistance (DEA), Chapter 35

The synopsis of the pertinent regulation above clearly set 
out that eligibility for DEA requires that the appellant's 
spouse have had a permanent total disability at the time of 
death or died due to service-connected disability (that is, 
the cause of death has been service connected).  

At the time of her death, she did not have a permanent total 
disability.  Service connection had not been granted for any 
disability.  In addition, as is established in this decision, 
service connection for the cause of her death has not been 
demonstrated.  Eligibility for DEA benefits, accordingly, is 
denied as a matter of law.  

In summary, the pertinent facts in this case are not in 
dispute and the law is dispositive.  The appellant's claims 
for accrued benefits, non-service connected pension benefits 
and educational assistance must be denied because they are 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  




ORDER

Service connection for the cause of the veteran's death is 
denied.  

The appeal of the denial of legal entitlement to VA accrued 
benefits is denied.  

Basic eligibility for VA non-service connected pension 
benefits is denied.  

The appeal of the denial of legal entitlement to VA 
Dependents' Educational Assistance (DEA), under Chapter 35, 
is denied.  




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


